Citation Nr: 1121914	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-09 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for Bowen's disease/solar keratosis.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied service connection for Bowen's disease/solar keratosis.  In July 2007, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in March 2009.

In March 2011, the Veteran presented sworn testimony during a Travel Board hearing in Pittsburgh, Pennsylvania, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication of the Veteran's claim of entitlement to service connection for Bowen's disease/solar keratosis.

The Veteran underwent a VA examination to evaluate his claimed skin disability in March 2007.  The examiner concluded that the Veteran's Bowen's disease/solar keratosis was not the result of his military service, as his only in-service dermatological diagnosis was acne vulgaris.  She indicated that his current skin disorder is not an acne condition.  The examiner did not indicate the cause of the Veteran's Bowen's disease/solar keratosis, nor did she discuss his other in-service diagnoses of pruritis and an impetigious rash, both on the face.

At his March 2011 Board hearing, the Veteran submitted research indicating that Bowen's disease was primarily caused by sun exposure.  He also testified that he was sunburned while working outside during a field exercise in October 1964.  However, the March 2007 examiner did not address the Veteran's claims of in-service sun exposure or opine on whether that could have caused his current skin disorder.  In light of these deficiencies, the March 2007 VA examination is not adequate to render a decision on entitlement to service connection for Bowen's disease/solar keratosis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for Bowen's disease/solar keratosis must be remanded for a new VA examination.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the Pittsburgh VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.

2.  Thereafter, the Veteran must be scheduled for a VA examination with an appropriate examiner to determine the nature and etiology of his skin disorder.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This review must be noted in the examination report.  The examiner should also obtain a complete history of the Veteran's in-service and post-service sun exposure, including his reported extensive post-service sun exposure as a truck driver.  This also must be noted in the examination report.

The examiner must state whether it is at least as likely as not that the Veteran's Bowen's disease/solar keratosis was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his military service, including any in-service sun exposure.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to service connection for Bowen's disease/solar keratosis should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

